Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:

    PNG
    media_image1.png
    727
    653
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    863
    648
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    776
    613
    media_image3.png
    Greyscale
.
None of the prior art references of record disclose the claimed invention as now recited.
The amendment to claim 1 distinguishes the claims over HIRANO et al and MATSUZAWA et al wherein the claimed base component is lacks the oxygen in the structural unit in HIRANO et al wherein R3 connects to a carbon next to two oxygens.
MATSUZAWA et al disclose an aromatic group bonded to an oxygen which is not claimed in which Wa is bonded to a carbonyl group, see below for the disclosure of HIRANO et al and MATSUZAWA et al: HIRANO et al:

    PNG
    media_image4.png
    318
    435
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    300
    377
    media_image5.png
    Greyscale

The * bonds at the square in formula (1) which is not claimed in claim 1.
MATSUZAWA et al:

    PNG
    media_image6.png
    360
    455
    media_image6.png
    Greyscale

Wherein the claimed unit lacks the oxygen circled above.
Claims 5 and 6 are rejoined in view of In re Ochiai, 71 F.3d 1565, 37 USPQ2d 1127 (Fed. Cir. 1995) which sets precedent that if the product is found allowable, withdrawn process claims which depend from or otherwise include all the limitations of the allowable product will be rejoined. 
Accordingly, claims 1, 2, and 5-7 are seen as allowable and passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
June 4, 2022